Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claim 1 is objected to because of the following informalities: 
	Claim 1, line 3-9, an electronic device comprising a removably coupleable wireless power receiver, and wherein the wireless transmitter is capable of directly charging, partially charging, powering, or partially powering the electronic device comprising the removably coupleable wireless power receiver and/or the removably coupleable wireless power receiver when the electronic device comprising the removably coupleable wireless power receiver and/or the removably coupleable wireless power receiver is located over 12 inches from the wireless transmitter;” should be --an electronic device comprising a removably coupleable wireless power receiver, and wherein the wireless transmitter is capable of directly charging, partially charging, powering, or partially powering the electronic device comprising the removably coupleable wireless power receiver 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 27, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Blum (US20160261147A1) .
With regard to claim 27, Blum teaches a wireless power conversion system comprising:
a wireless power transmitter ( e.g., 110, Fig. 1) coupled to a battery( e.g. 120, Fig. 1), wherein the wireless power transmitter is portable ( see Fig. 4, 300 is the base unit include transmitter is portable), and wherein the wireless power transmitter ( e.g., 110, Fig. 1)  is capable of omnidirectional or near omnidirectional wireless charging( see Fig. 1 , 112 provides ominidirectional power to receiver[0082]); and a wireless power receiver ( e.g., 212, Fig. 1)  embedded in, incorporated in, or integrated into the electronic device ( e.g., 200, Fig. 1)( 212 integrated in 200, Fig. 1), or coupled to the electronic device by the external port; and wherein the wireless power transmitter ( e.g., 112, Fig. 1)  is capable of charging the electronic device ( e.g., 200, Fig. 1) or wireless power receiver so that a user can use the electronic device when the user separates the wireless power receiver ( e.g., 212, Fig. 1) from the wireless power transmitter( e.g., 110, Fig.1 ) directly to an electronic device over 12 inches from the wireless power transmitter ([0096] in some example, transfer distance may exceed 12 inches,  note [0096] is used to describe the embodiment in Fig. 1-Fig. 3, in Fig. 1, Blum clearly shows the TX coil 112 of the transmitter directly transmit power to the receiver coil 212 in a receiver without any repeater in the middle)  ; and
wherein the wireless power transmitter ( e.g., 110, Fig. 1) and battery ( e.g., 120, Fig. 1) are contained within a case( e.g., case of 100, Fig. 1, or see Fig. 5 mobile phone case), and wherein the case is configured to be plugged into an electrical power outlet or other power source( e.g., 180 usb port connected to external power source[0086]), and wherein the case is 
With regard to claim 30, Blum teaches all the limitations of claim 27, and further teaches a power storage circuit( [0094] power cell on electronic device 200), a power storing circuit, or a second battery.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1, 4-9, 12-15, 19, 21-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (US20160261147A1) in view of Raab ( US20140302782A1)
With regard to claim 1, Blum teaches a wireless power conversion system comprising:
a wireless transmitter ( e.g., 112, Fig. 1) capable of being powered by a battery ( e.g., 120, Fig. 1), wherein the wireless transmitter is capable of providing omnidirectional or near omnidirectional charging to a wireless power receiver ( e.g., 200, Fig. 1) ( see Fig. 1, 100 can providing charging in ominidirectional( different direction [0082]) to an electrical device comprising a wireless power receiver, and wherein the wireless transmitter is capable of directly charging, partially charging, powering or partially power the electronic device comprising wireless power receiver when the electronic device comprising the wireless power receiver 
the wireless power receiver including a coil ( e.g., 212, Fig. 1) for receipt of wireless power from the wireless power transmitter, wherein the wireless power transmitter ( e.g., 112, Fig. 1) is separated by a distance( see distance between 100 and 200, Fig. 1) from the wireless power receiver ( e.g., 200, Fig. 1): and
an electronic device ( e.g. 200, Fig. 1) wherein the wireless power receiver is  configured to at least partially power the electronic device providing the wireless power received by the wireless power receiver ( 212. Fig. 1): and
wherein the wireless power transmitter (112, Fig. 1) and battery (e.g., 120, Fig. 1)are contained within a portable case ( case of 100, Fig. 1).
and wherein the portable case( e.g., case of 100, Fig. 1, further see [0053][0054] base unit 100 is implemented as a mobile phone case) is configured to be plugged into an electrical power outlet or other power source ( e.g., 180 usb port connected to external power source[0086]), and wherein the portable case is further configured to power or charge the wireless power transmitter or battery from power provided by the electrical power outlet or other power source ( (Fig. 4, 305 includes the transmitter also include a battery for storing energy from an external power source[0104]).
Blum does not explicitly teach the electronic device comprising a removable coupleable wireless power receiver, an electronic device including a port configured for receipt of electrical power to at least partially power the electronic device, wherein the removably coupleable wireless power receiver is removably coupleable to the port and configured to at least partially 
However, Raab teaches the electronic device comprising a removable coupleable wireless power receiver ( e.g., 100’’, Fig. 2C) , an electronic device  ( e.g., 350’, Fig. 2C) including a port( port with 332’ and 334’, Fig. 2C, see claim 17 of Raab, a wireless power port in electric device) configured for receipt of electrical power to at least partially power the electronic device ( e.g.,350’, Fig. 2C) , wherein the removably coupleable wireless power receiver ( e.g., 100’’, Fig. 2C) is removably coupleable to the port ( port with 332’ and 334’, Fig. 2C) and configured to at least partially charge or at least partially power the electronic device ( e.g., 350’,  Fig. 2C) through the port (port with 332’ and 334’, Fig. 2C) by providing the wireless power received by the wireless power receiver ( e.g., 100’’, Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blum, to configure an electronic device to include a port configured for receipt of electrical power to at least partially power the electronic device, wherein the wireless power receiver is removably coupleable to the port and configured to at least partially power the electronic device through the port by providing the wireless power received by the wireless power receiver, as taught by Raab. The advantage of the design is that, a standard removable coupleable receiver can be used for various electronic devices instead to implement a matched receiver for each electronic device, which reduces the cost of the electronic device([0006] of Raab) . Further a removable coupleable receiver is easy to maintain and replace. 
With regard to claim 4, the combination of Blum and Raab teaches all the limitations of claim 1, Blum further teaches the removably couplable wireless power receiver comprises a ferrite core ( [0078]  of Blum the magnetic core may be a ferrite core, Raab teaches about removable coupleable receiver). 
With regard to claim 5, the combination of Blum and Raab teaches all the limitations of claim 4, Blum teaches the ferrite core of the removably couplable wireless receiver is rod shaped( see Fig. 3 of Blum, Raab teaches about removably coupleable receiver ). 
With regard to claim 6, the combination of Blum and Raab teaches all the limitations of claim 1. Blum teaches the wireless power transmitter comprises a ferrite core ([[0078]).
With regard to claim 7, the combination of Blum and Raab teaches all the limitations of claim 6, Blum further teaches the ferrite core of the wireless transmitter is rod shaped ( [0078] ferrite rod).
With regard to claim 8. the combination of Blum and Raab teaches all the limitations of claim 1. Blum further teaches the removably couplable wireless power receiver is configured to be in weak resonance coupling with the wireless power transmitter ( see [0076] The transmitter 110 may be weakly-coupled to a receiver, weak resonance when Q less than 100, Raab teaches about removably coupleable receiver) ( Note: weak resonance coupling has been interpreted as resonant coupling when the Q value is 100 or less based on applicant’s specification [0003] and [0024] , [0003] describes when Q is 100 or less, it is loose coupled, [0024] teaches loose couple is weak coupling).
With regard to claim 9, the combination of Blum and Raab teaches all the limitations of claim 1. Blum further teaches the wireless power conversion system comprises a magnetic resonant system([0170] resonant coupling system).
With regard to claim 12, the combination of Blum and Raab teaches all the limitations of claim 6. Blum further teaches the wireless power transmitter ( e.g., 110, Fig. 1)  is further configured to wirelessly transmit data to, and wirelessly receive data( e.g., 104, Fig. 1) from, the removably coupled wireless power receiver ( e.g., 212, Fig. 1), Raab teaches wherein the electronic device ( e.g., 350’, Fig. 2C) is configured to provide data to , receive data from, the 
	With regard to claim 13, the combination of Blum and Raab teaches all the limitations of claim 6,  Blum teaches the wireless power transmitter is a mobile device( [0118] the transmitter may be integrated in a mobile phone).
With regard to claim 14, the combination of Blum and Raab teaches all the limitations of claim 1.Raab further teaches the removably coupleable wireless power receiver is mobile ( see Fig. 2C, 100’’ can be detached from 350’, therefore it is mobile which moved easily).
With regard to claim 15, the combination of Blum and Raab teaches all the limitations of claim 6.  Blum teaches a length of a coil  ( e.g., 116, Fig. 3) of the wireless power transmitter is at least twice as long as a length of a coil ( e.g., 216, Fig. 3) of the removably coupleable wireless power receiver ( e.g., see [0096] the Tx coil 112 may have a dimension (e.g., a length of the wire forming the windings 116,) which is greater, for example twice or more, than a respective dimension of the Rx coil 212 (e.g., a length of the wire forming the windings 216), Raab teaches about removably coupleable wireless power receiver).
	With regard to claim 19, the combination of Blum and Raab teaches all the limitations of claim 1 , Blum teaches the wireless power receiver further comprises a circuit ( [0131] receiver circuit, Fig. 18).  
With regard to claim 21, the combination of Blum and Raab teaches all the limitations of claim 1, Blum teaches the wireless power system has a Q value of 100 or less ( see [0088] The transmitter 110 may be weakly-coupled to a receiver, [0096] weak resonance when Q less than 100).
With regard to claim 22, Blum teaches a method comprising:
providing a wireless power transmitter ( e.g., 110, Fig. 1) configured to be powered by a battery ( e.g., 120, Fig. 1), wherein the

receiving wireless power at the wireless power receiver( e.g. 212, Fig. 1); 
at least partially powering the electronic device ( e.g., 200, Fig. 1)  by providing the wireless power received by the wireless power receiver ( e.g., 212, Fig. 1) to the electronic device ( e.g., 200, Fig. 1) through the port
locating the wireless power transmitter ( e.g., 110, Fig. 1) and the battery ( e.g., 120, Fig. 1) inside a portable electronic case(  e.g., case of 100, Fig. 1, further see [0053][0054] base unit 100 is implemented as a mobile phone case, which is a portable case)) .
wherein the case is capable of being plugged in to an electrical outlet power source or other power source ( e.g., 180 usb port connected to external power source[0086]), so that the wireless power transmitter or the battery are charged by the electrical outlet power source or the other power source( (Fig. 4, 305 includes the transmitter also include a battery for storing energy from an external power source[0104])) and allowing for charging of the electronic device( e.g., 200, Fig. 1) when the electronic device is separated from the wireless power transmitter ( e.g., 110, Fig. 1) by a distance of 12 inches (([0096] in some example, transfer distance may exceed 12 inches,  note [0096] is used to describe the embodiment in Fig. 1-Fig. 3, in Fig. 1, Blum clearly shows the TX coil 112 of the transmitter directly transmit power to the receiver coil 212 in a receiver without any repeater in the middle) or greater.
 Blum does not teach coupling a wireless power receiver to an electronic device at a port of the electronic device; at least partially powering the electronic device by providing the wireless power received by the wireless power receiver to the electronic device through the port.
However, Raab teaches coupling a wireless power receiver ( e.g., 100’’, Fig. 2C) to an electronic device  ( e.g., 350’, Fig. 2C) at a port of the electronic device( port with 332’ and 334’, Fig. 2C, see claim 17 of Raab, a wireless power port in electric device); at least partially 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blum, to couple a wireless power receiver to an electronic device at a port of the electronic device; at least partially powering the electronic device by providing the wireless power received by the wireless power receiver to the electronic device through the port, as taught by Raab. The advantage of the design is that, a standard removable coupleable receiver can be used for various electronic devices instead to implement a matched receiver for each electronic device, so that reduce the cost of the electronic device , further a removable coupleable receiver is easy to maintain and replaceable [0006] of Raab)
	With regard to claim 25, the combination of Blum and Raab teaches all the limitations of claim 1, Blum further teaches the wireless power transmitter is capable of charging the electronic device or the removably coupleable  wireless power receiver when the electronic device is in use or when the electronic device or removably coupleable wireless power receiver is only loosely or weakly coupled to the wireless power transmitter( see [0088] The transmitter 110 may be weakly-coupled to a receiver, [0096] weak resonance when Q less than 100) ( Note: weak resonance coupling has been interpreted as resonant coupling when the Q value is 100 or less based on applicant’s specification [0003] and [0024] , [0003] describes when Q is 100 or less, it is loose coupled, [0024] teaches loose couple is weak coupling).
	With regard to claim 26, the combination of Blum and Raab teaches all the limitations of claim 1, Blum further teaches a power storage circuit( [0094] power cell on 200), a power storing circuit, or a second battery.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Blum (US20160261147A1) and Raab ( US20140302782A1) in further view of Hui (US 7,576,514).
With regard to claim 3, the combination of Blum and Raab teaches all the limitations of claim 1, Blum further teaches the electronic device has insufficient power to operate without use of the power received by the wireless power receiver( limited power in electronic device so that it cannot broadcasting, [0113]).
The combination of Blum and Raab does not explicitly teach the electronic device is incapable of receiving wireless power without being coupled to the wireless power receiver.
However, Hui teaches the electronic device is incapable of receiving wireless power without being coupled to the wireless power receiver ( a conventional electronic device cannot be charged by placing it directly on the charging platform surface because it does not have the in-built secondary winding, instead a secondary charging module can be placed in the inductive charging system and charge the conventional device therefrom as shown in FIG. 51, col 13, line 67, col 14, line 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to include the electronic device is incapable of receiving wireless power without being coupled to the wireless power receiver , as taught by Hui, in order to use the provided wireless power receiver to serve the electronic device that needs power or cannot directly be powered, so that the system only provides power when the user is required or the user cannot received by itself, avoid waste of power and redundantly use resource, improve the efficiency of the system.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Blum (US20160261147A1) and Raab ( US20140302782A1) in further view of Koyama (US 20070278998).
With regard to claim 10, the combination of Blum and Raab teaches all the limitations of claim 1, but not a range of Radio Frequency (RF) wavelengths is selected to be no more than ten times of a longest dimension of a receiving antenna.
However, Koyama teaches a range of Radio Frequency (RF) wavelengths is selected to be no more than ten times a longest dimension of a receiving antenna (see [0072] antenna has a length which is ½ of the wavelength, or ¼ of wavelength, in both situation, the wavelength is no more than ten times of the length of the receiving antenna, [0065] antenna circuit is used in receiver receives radio signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure a range of Radio Frequency (RF)  to be selected to be no more than ten times a longest dimension of a receiving antenna, as taught by Koyama, in order to use an appropriate size antenna for the applications at certain operating frequency, generate appropriate amplification of the signal and satisfy the user’s requirement.  

7. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blum (US20160261147A1) and Raab ( US20140302782A1) in further view of Lee(US 20140159654)
With regard to claim 11, the combination of Blum and Raab teaches all the limitations of claim 1, but not the wireless power receiver comprises a temperature controller.
However, Lee teaches the receiver comprises a temperature controller ( see Fig. 6, and [0059] the controller in receiver controls the temperature below a predetermined temperature).
.

8. Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over and  Blum (US20160261147A1) and Raab ( US20140302782A1) in further view of Miller ( US 20150015180). 
	With regard to claim 16, the combination of Blum and Raab teaches all the limitations of claim 1, but not the port of the electronic device is a universal serial bus (USB)  port, and wherein the removable wireless power receiver includes a female USB connector separate from and removably coupleable to the port.
	Miller teaches  the the port of the electronic device a Universal Serial Bus (USB) port ( usb interface [0059])), and wherein the wireless power receiver ( e.g., 10, Fig. 6, 7) comprises a female USB connector separate from and removably coupleable to the port  ( 60, Fig. 6, Fig. 7 female USB port 60 can provide power to external device [0059] and separate from and removable from the port)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the port of the electronic device is a universal serial bus (USB)  port, and wherein the removable wireless power receiver includes a female USB connector separate from and removably coupled to the port, as taught by Miller, in order to use a standard technology to connect the 
With regard to claim 17, the combination of Blum and Raab teaches all the limitations of claim 1, but not  the port comprises a Universal Serial Bus (USB) port, and wherein the removablely coupleable wireless power receiver includes a male USB connector for connection to the port of the electronic device.
Miller teaches  the port comprises a Universal Serial Bus (USB) port ( see Fig. 3) , and wherein the removablely coupleable wireless power receiver ( e.g., 10, Fig. 3)  includes a male USB connector ( 56b, 58b of 50, Fig. 3 )  for connection to the port of the electronic device( see Fig. 15, 50  is connected to the port at 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, to configure the port to comprise a Universal Serial Bus (USB) port, and wherein the removablely coupleable wireless power receiver includes a male USB connector for connection to the port of the electronic device, as taught by Miller, in order to use a standard technology to connect the port and the wireless power receiver, reduce the cost, and design time and provide a simple and easy compatible design ( see [0051] of Miller).
With regard to claim 18, the combination of Blum and Miller teaches all the limitations of claim 1, but not the port comprises a Universal Serial Bus (USB) port , and wherein the wireless power receiver comprises a female USB connector for connection to the port of the electronic device 
 Miller teaches  the port comprises a Universal Serial Bus (USB) port ( usb interface [0059])), and wherein the wireless power receiver ( e.g., 10, Fig. 6, 7) comprises a female USB connector for connection to the port of the electronic device ( 60, Fig. 6, Fig. 7 female USB port 60 can provide power to external device [0059])

.

9. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Blum (US20160261147A1) and Raab ( US20140302782A1) in further view of Tzanidis (US 2014/0084688 ). 
With regard to claim 20, the combination of Blum and Raab teaches all the limitations of claim 19, but not said circuit comprises adjustable inductance, capacitance, resistance, or combinations thereof, and wherein said inductance, capacitance, resistance, or combinations thereof are automatically adjusted to maintain resonant coupling between the circuit and another circuit of a wireless power transmitter.
However, Tzanidis teaches said circuit comprises adjustable inductance, capacitance, resistance, or combinations thereof ( impedance matching circuit in receiver[0084]) and wherein said inductance, capacitance, resistance, or combinations  thereof are automatically adjusted to maintain resonant coupling between the circuit ( impedance in the receiver, 255, Fig. 2B)and another circuit of a wireless power transmitter ( impedance in the transmitter, 220, Fig. 2B)( the receiver to adjust the impedance via the matching networks at all the loads to yield optimal coupling efficiency[0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 19, to configure said inductance, capacitance, resistance, or combinations thereof to be automatically adjusted to .

10. Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Blum (US20160261147A1) in view of Leabman (US10148097B1)
With regard to claim 29, Blum teaches all the limitations of claim 27, but not the wireless power transmitter or battery are capable of being charged by an outside power source including an electrical outlet or another battery.
However, Leabman teaches the wireless power transmitter or battery are capable of being charged by an outside power source including an electrical outlet ( col 64, line 50-60, and Fig. 23, Power plug 2370 may be intended to connect portable wireless transmitter 2301 to one or more power outlet on the walls, floors, ceilings and/or electric adapters )or another battery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 27, to configure the wireless power transmitter or battery to be capable of being charged by an outside power source including an electrical outlet or another battery, as taught by Leabman, in order to use a standard electrical outlet to provide the power to the power transmitter, make it easy for the power transmitter to be charged at anywhere that electrical outlet exist, and improve the flexibility of the user and improve the user’s experience.

Response to Argument
11. Applicant's arguments filed 5/13/2021 have been fully considered but they are
not persuasive.

	The Examiner disagrees. 
	The Examiner uses the embodiment in Fig. 1 to reject claim 27, in which no repeater coil is between the TX coil 110 of the base unit 100 and RX coil 212 of the electronic device. ( Note:  Blum mentioned the repeater in some of the embodiment such as disclosed in Fig. 23 ( repeater 2304), but not in Fig. 1)
	 With regard to claims 1, and 22, Applicant argues that the Examiner has not shown a reason to combine Blum and Bourlikov. Applicant also argues that because Bourikov relates to a retrofitted electronic device with a retrofitted receiver, and Blum does not related to this type of device or receiver, one of ordinary skill in the art would not combine Blum and Bourlikov.
	Applicant also argues that Blum does not teach current invention because it includes a “body worn repeater.” According to Applicant,  a complex configuration with base unit , body repeater, and electronic device in Fig. 23 of Blum  teaches away from the omnidirectional or near omnidirectional charging.  Applicant also argues that paragraph 82 of Blum mentions that omnidirectional charging, but it is used to activate the repeater, not repeater charges the electronic devices
	Applicant further argues that Blum and Bourlikov do not teach containing the  wireless power transmitter and battery insides a smart case that can be plugged into an electrical outlet for power or store power so that  the smart case transmitter and battery in combination or separately may be able to charge an electric device, when engaged/disengaged from the outlet.
	In addition, Applicant argues that Bourlikov teaches away current invention because Bourlikov specifically states that the receiver must be placed on a charging pad and the pad is not omnidirectional.

	The Examiner disagree.
	Regard to the argument about the combination of Blum and Bourlikov, Bourlikov is no longer the reference. And the Examiner provides the motivation in the new combination.
	Regard to argument that Blum does not teach omnidirectional or near omnidirectional charging because Blum include the “body worn repeater.”  The Examiner reminds Applicant that the Examiner uses the embodiment in Fig. 1 for rejection, in which there is no repeater coil between the TX coil 110 of the base unit 100 and RX coil 212 of the electronic device. And paragraph 82 of Blum teaches about omnidirectional or near omnidirectional charging are used to describe the operation of system in Fig. 1, not the embodiment in Fig. 23.
	Regard to the Argument that Blum and Bourlikov do not teach smart case. The Examiner reminds Applicant  that the argued limitation is not consists  with the claim language. Claim 1 recites limitation “ the wireless power transmitter and battery are contained within a portable case, and wherein the portable case is configured to be plugged into an electrical power outlet or other power source, and wherein the portable case is further configured to power or charge the wireless power transmitter or battery from power provided by the electrical power outlet or other power source.”  And Blum teaches the portable case( e.g., case of 100, Fig. 1, further see [0053][0054] base unit 100 is implemented as a mobile phone case, which is a portable case) is configured to be plugged into an electrical power outlet or other power source ( e.g., 180 USB port connected to external power source[0086]), and wherein the portable case is further configured to power or charge the wireless power transmitter or battery from power provided by the electrical power outlet or other power source ( (Fig. 4, 305 includes the transmitter also include a battery for storing energy from an external power source[0104]).

	In addition, Blum teaches the wireless power receiver located over 12 inches from the wireless power transmitter ([0096] in some example, transfer distance may exceed 12 inches,  note [0096] is used to describe the embodiment in Fig. 1-Fig. 3, in Fig. 1, Blum clearly shows the TX coil 112 of the transmitter directly transmit power to the receiver coil 212 in a receiver without any repeater in the middle).
	Since the Applicant's argument with respect to claims 1, 22 are not
persuasive, the rejection of claims depending from claims 1, 22 are therefore
maintained.
	  
 Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beart (US-20110210619-A1) teaches about a power receiving element attached to the electronic device.
Yoda (US20130088091A1) teaches about portable telephone provide power to a external battery
Nandi (US20090023480) teaches a device with male and female connector.
Ormesher ( US20150015196A1)  teaches about a removable wireless power receiver.
Baarman ( US20040150934A1) teaches about a removable wireless power receiver.

Patovi ( US20130175983A1) teaches about a removable wireless power receiver.
90023480A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINPING SUN/Primary Examiner, Art Unit 2836